UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                     No. 18-1820


BOBBY KNIGHT, a/k/a Bobby Knight, III,

                   Plaintiff - Appellant,

             v.

CHENEGA SECURITY, INC.; JOHN THORPE, Chenga Security,

                   Defendants - Appellees,

             and

ROBERT J. PAPP, JR., United States Coast Guard Admiral; ATLANTIC
ELECTRIC, LLC; LEGRANDE RICHARDSON; MICHAEL RICHARDSON,
individually; LEGRANDE RICHARDSON, JR., South Carolina State Department
of Labor Licensing & Regulation, as Contractor’s Licensing Board; LEWIS M.
CASWELL, South Carolina State Department of Labor Licensing & Regulation, as
Contractor’s Licensing Board; JAMES EDWARD LADY, South Carolina State
Department of Labor Licensing & Regulation, as Contractor’s Licensing Board;
DANIEL B. LEHMAN, South Carolina State Department of Labor Licensing &
Regulation, as Contractor’s Licensing Board; KIMBERLY L. LINEBERGER,
South Carolina State Department of Labor Licensing & Regulation, as Contractor’s
Licensing Board; BILL NEELY, South Carolina State Department of Labor
Licensing & Regulation, as Contractor’s Licensing Board; JAMIE C.
PATTERSON, South Carolina State Department of Labor Licensing & Regulation,
as Contractor’s Licensing Board; W. FRANKLIN WALKER, South Carolina State
Department of Labor Licensing & Regulation, as Contractor’s Licensing Board;
NIKKI R. HALEY, Governor; GEORGE SKIP ALDRICH, Individual, DHS-
USCG CHAS; JOHN THORPE, Chenega Security; MICHAEL GLAZIER,
Individual, DHS-FLETC CHAS,

                   Defendants.
Appeal from the United States District Court for the District of South Carolina, at
Charleston. David C. Norton, District Judge. (2:15-cv-03199-DCN)


Submitted: March 14, 2019                                         Decided: March 18, 2019


Before WYNN and RICHARDSON, Circuit Judges, and TRAXLER, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Bobby Knight, III, Appellant Pro Se. John Keith Blincow, Jr., BLINCOW GRIFFIN,
Charleston, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

      Bobby Knight appeals from the district court’s amended judgment dismissing

Knight’s civil claims against several Defendants. We have reviewed the record and find

no reversible error. Accordingly, we affirm the district court’s amended judgment. See

Knight v. Chenega Sec., Inc., No. 2:15-cv-03199-DCN (D.S.C. July 27, 2018). We grant

Knight’s motion to supplement the record. We dispense with oral argument because the

facts and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                              AFFIRMED




                                            3